DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                       RICARDO M. DIROGENE,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D21-1246

                           [August 19, 2021]

   Appeal of order denying rule 3.800(a) motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Laura Johnson, Judge;
L.T. Case No. 502013CF011118AXXXMB.

   Ricardo M. Dirogene, Moore Haven, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

CONNER, C.J., LEVINE and ARTAU, JJ., concur.

                           *          *          *

    Not final until disposition of timely filed motion for rehearing.